Citation Nr: 1639974	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an initial compensable disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in April 2015.  As the evidence is not pertinent to the hearing loss claim on decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for ischemic heart disease addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than level I hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results, in March 2011, May 2012, March 2013, and February 2015.

In March 2011, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
45
60
65
49
LEFT
30
35
65
75
51

The average puretone thresholds were 49 in the right ear and 51 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 96 percent in the right ear and 94 percent in the left ear.  The audiometric results correspond to level I hearing in both ears.  See 38 C.F.R. § 4.85(f).  The level I numeric designation in both ears results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In May 2012, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
40
60
65
46
LEFT
15
30
65
70
45

The average puretone thresholds were 46 in the right ear and 45 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 96 percent in the right ear and 90 percent in the left ear.  The audiometric results correspond to level I hearing in the right ear and level II hearing in the left ear.  See 38 C.F.R. § 4.85(f).  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In March 2013, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
50
70
70
54
LEFT
25
40
65
70
50

The average puretone thresholds were 54 in the right ear and 50 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 90 percent in the right ear and 86 percent in the left ear.  The audiometric results correspond to level II hearing in both ears.  See 38 C.F.R. § 4.85(f).  The level II numeric designation in both ears results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In February 2015, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
60
65
70
55
LEFT
20
45
75
75
54

The average puretone thresholds were 55 in the right ear and 54 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 92 percent in both ears.  The audiometric results correspond to level I hearing in both ears.  See 38 C.F.R. § 4.85(f).  The level I numeric designation in both ears results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

While the VA examination reports show some fluctuation in hearing impairment, none of them show hearing loss to a compensable degree as at most level II hearing impairment is shown.  Thus, a rating in excess of zero percent is not warranted for service-connected hearing loss.

In his November 2012 substantive appeal, the Veteran contends that his hearing loss is worse than zero percent because VA issued him hearing aids, which is shown in the VA treatment records.  Additionally, at the VA examinations, he reported difficulty understanding speech and that it was worse in noise.  The symptoms alone do not result in compensable ratings as they are effects of his underlying hearing loss, which is shown to be at a noncompensable level.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Therefore, the claim must be denied.
ORDER

An initial compensable disability rating for hearing loss is denied.


REMAND

In a December 2011 notice of disagreement, the Veteran contends that service connection for heart disease is warranted based on exposure to herbicides during his military service in Thailand.  See 38 C.F.R. § 3.309(e).  The Veteran's service personnel records show that he served as an aircraft maintenance mechanic in 1969 and 1970 at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand.  Additionally, the evidence shows that the Veteran has been treated for ischemic heart disease.  See January 2011 VA treatment record.

VA has a duty to assist veterans in verifying exposure to herbicides.  The VBA Manual M21-1, IV.ii.1.H.7.a, describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In reviewing the evidence of record, the Board finds that, while VA requested information from the JSRRC (see December 2010 memorandum), VA has not yet requested confirmation of exposure from the Compensation Service.  The December 2010 memorandum indicates that the Veteran performed duties as a crew chief.  However, the Veteran has submitted recent statements detailing how he was exposed to herbicides in service.  Specifically, in a July 2015 statement, the Veteran provides details regarding his duties as an aircraft maintenance specialist crew chief and how such duties resulted in herbicide exposure.  Accordingly, remand is required for additional development consistent with the directives in the VBA Manual M21-1.

Accordingly, this issue is REMANDED for the following actions:

1.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations.

This development should include sending the Veteran's detailed description of exposure, to include his July 2015 statement, to the Compensation Service and requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed, and addressing if the Veteran's duties as described resulted in working on the perimeter of the RTAFB in Takhli, Thailand.  If necessary, send a request for verification of herbicide exposure to the JSRRC.

All steps taken in developing the allegation of herbicide exposure must be clearly documented in the claims file.

2.  Finally, after undertaking any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


